United States Court of Appeals
                       For the First Circuit


No. 15-2247

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        RAMÓN DELGADO-PÉREZ,

                        Defendant, Appellant.


                            ERRATA SHEET

          The opinion of this Court issued on August 16, 2017, is
amended as follows:

             On page 22, line 22:     "officer's" is replaced with
"officers"